Name: Commission Regulation (EEC) No 2520/87 of 20 August 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 87 Official Journal of the European Communities No L 238/ 17 COMMISSION REGULATION (EEC) No 2520/87 of 20 August 1987 fixing the amount of the subsidy on oil seeds coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2323/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (*) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2323/87 (9), as last amended by Regulation (EEC) No 2476/87 (10) ; Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u ) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4 . However, the amount of the subsidy for the 1987/88 marketing year for sunflower seed will be confirmed or replaced with effect from 21 August 1987 to take account, where appropriate, of the effects of the change in the standard quality, for sunflower seed. Article 2 This Regulation shall enter into force on 21 August 1987. ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 183, 3 . 7 . 1987, p. 7 . V) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 185, 4. 7 . 1987, p . 68 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 176, 1 . 7 . 1987, p . 30 . 0 OJ No L 183, 3 . 7 . 1987, p . 14 . (8) OJ No L 183, 3 . 7 . 1987, p . 16 . 0 OJ No L 210, 1 . 8 . 1987, p . 41 . H OJ No L 228 , 15 . 8 . 1987, p . 22 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47 . H OJ No L 183, 3 . 7 . 1987, p. 18 . No L 238/ 18 Official Journal of the European Communities 21 . 8 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' {amounts per 100 kilograms) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 0,000 0,000 25,045 0,000 0,000 24,798 0,000 0,000 24,119 0,000 0,000 24,354 0,000 0,000 24,671 0,000 0,000 24,736 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2 . Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 60,58 67,41 1 201,06 182,56 217,09 20,293 14,793 38 737 2 621,10 60,01 66.76 1 189,13 180,62 214,89 20.077 14,599 38 316 2 556,89 58,45 64,97 1 156,35 175,07 208,82 19,482 14,064 37 050 2 410,37 59,10 65,70 1 167,06 176,35 210,85 19,643 14,197 37 523 2 418,87 59,86 66,55 1 182,27 178,69 213,61 19,903 14,394 38 021 2 455,38 6031 67,00 1 181,08 179,65 212,55 19,871 14,281 37 643 2 383,15 0,00 3 756,55 0,00 3 717,15 0,00 3 584,91 0,00 3 609,48 0,00 3 657,74 0,00 3 63833  in Portugal (Esc)  in another Member State (Esc) 0,00 4 934,06 0,00 4 884,16 0,00 4 727,59 0,00 4 755,43 0,00 4 808,65 0,00 4 77234 21 . 8 . 87 Official Journal of the European Communities No L 238/ 19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 8 9 10 11 12 1 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,545 27,298 26,619 26,854 27,171 27,236 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany \ (DM) 66,54 65,97 64,41 65,07 65,83 66,28  Netherlands (Fl) 74,10 73,45 71,66 72,38 73,23 73,69  BLEU (Bfrs/Lfrs) 1 321,22 1 309,30 1 276,51 1 287,22 1 302,44 1 301,25  France (FF) 201,25 199,31 193,76 195,04 197,38 198,34  Denmark (Dkr) 238,98 236,77 230,71 232,74 235,50 234,44  Ireland ( £ Irl) 22,371 22,156 21,560 21,721 21,981 21,949  United Kingdom ( £) 16,434 16,239 15,704 15,837 16,034 15,921  Italy (Lit) 42 729 42 308 41 042 41 516 42 014 41 635  Greece (Dr) 2 941,95 2 877,74 2 731,22 2 739,72 2 776,23 2 704,00 (b) Seed harvested in Spain and processed : , li  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 4 142,08 4 102,68 3 970,44 3 995,01 4 043,27 4 023,87 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 5 363,38 5 313,48 5 156,90 5 184,74 5 237,97 5 202,25 No L 238/20 Official Journal of the European Communities 21 . 8 . 87 ANNEX III Aids to sunflower seed J (amounts per 100 kilograms) Current 1st period (') 2nd period (') 3rd period (') 4th period (') 8 9 10 11 12 1 . Gross aids (ECU) : \  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,115 34,034 33,873 34,265 34,658 2. Final aids : I l (a) Seed harvested and processed in (2) : I \  Federal Republic of Germany \ \ (DM) 82,35 82,16 81,80 82,84 83,78  Netherlands (Fl) 91,74 91,53 91,10 92,25 93,31  BLEU (Bfrs/Lfrs) 1 636,57 1 632,66 1 624,88 1 643,1 1 1 661,98  France (FF) 249,60 248,97 247,46 249,91 252,82  Denmark (Dkr) 296,14 295,42 293,98 297,40 300,83  Ireland ( £ Irl) 27,747 27,677 27,533 27,826 28,149  United Kingdom ( £) 20,477 20,414 20,287 20,533 20,781  Italy (Lit) 53 016 52 877 52 479 53 223 53 842  Greece (Dr) 3 688,44 3 650,40 3 593,33 3 624,88 3 671,14 (b) Seed harvested in Spain and \ processed : \  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 952,95 3 940,03 3 886,98 3 934,90 3 994,88 (c) Seed harvested in Portugal and IlIl processed : I Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 922,87 6 902,07 6 835,43 6 892,34 6 960,84  in another Member State (Esc) 6 698,23 6 678,10 6 613,62 6 668,69 6 734,96 3 . Compensatory aids :  in Spain (Pta) 3 893,42 3 880,50 3 826,97 3 874,90 3 934,87 4. Special aid : l  in Portugal (Esc) 6 698,23 6 678,10 6 613,62 6 668,69 6 734,96 (') Subject to the effect of the new standard quality on the coefficients of equivalence . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown, in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,074160 2,068970 2,063690 2,058460 2,058460 2,043980 Fl 2,341800 2,338510 2,335200 2,331720 2,331720 2,321130 Bfrs/Lfrs 43,097700 43,088800 43,080600 43,073500  43,073500 43,041800 FF 6,922340 6,928420 6,936280 6,946270 6,946270 6,976780 Dkr 7,980200 8,002710 8,024620 8,045560 8,045560 8,117840 £ Irl 0,776514 0,777980 0,779821 0,781882 0,781882 0,788691 £ 0,695299 0,696345 0,697635 0,698900 0,698900 0,702726 Lit 1 502,13 1 510,24 1 517,30 1 523,57 1 523,57 1 539,92 Dr 156,99000 158,89100 160,69900 162,61000 162,61000 167,78200 Esc 162,15700 163,23300 164,32500 165,69000 165,69000 168,17900 Pta 140,86500 141,83500 142,60700 143,35700 143,35700 145,57200